                                                Michael J. Hampson            1251 Avenue of the Americas
                                                Partner                       New York, New York 10020

                                                                              T: 212 419 5901
                                                                              F: 973 422 6765
                                                                              E: mhampson@lowenstein.com

August 7, 2020

VIA ECF

Honorable Gregory H. Woods
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

Re:    Wilmington Trust, National Association v. Hudson’s Bay Company, et al.;
       Case No. 1:20-cv-03830-GHW

Dear Judge Woods,

We write on behalf of the parties in response to the Court’s Order dated August 3, 2020 (Dkt. No.
48), extending the time for the parties to submit a joint letter regarding the Court’s subject matter
jurisdiction. The parties have continued to investigate whether one of the Defendants has the same
citizenship as Plaintiff, and have been able to obtain a confidential declaration from Abrams
Capital Management (“Abrams Capital”) indicating that a trust that is the sole member of a client
of Abrams Capital is a traditional estate planning trust, and not a statutory or business trust, with
a Delaware trustee. Therefore, it appears that one of the Defendants has the same citizenship as
Plaintiff for purposes of determining whether there is complete diversity of citizenship. See
Raymond Loubier Irrevocable Tr. v. Loubier, 858 F.3d 719, 729-31 (2d Cir. 2017).

In light of the information provided by Abrams Capital in its confidential declaration, and without
waiving (and, in fact, expressly reserving) any and all rights, Plaintiff intends to file a voluntary
notice of dismissal without prejudice of this action pursuant to Rule 41(a)(1)(A)(i) of the Federal
Rules of Civil Procedure.

Respectfully submitted,

 By: /s/ Michael J. Hampson              .          By: /s/ Jeffrey B. Korn         .

        Michael J. Hampson                          Tariq Mundiya
        Michael T.G. Long                           Jeffrey B. Korn
        Sheila A. Sadighi                           Randall W. Jackson
        Lowenstein Sandler LLP                      Willkie Farr & Gallagher LLP
        1251 Avenue of the Americas                 787 Seventh Avenue
        New York, New York 10020                    New York, New York 10019
        Tel. 212.262.6700                           (212) 728-8000
                                                               August 7, 2020
                                                                       Page 2




mhampson@lowenstein.com               tmundiya@willkie.com
mlong@lowenstein.com                  jkorn@willkie.com
ssadighi@lowenstein.com               rjackson@willkie.com

 and                                  Counsel for Defendants

Craig A. Welin
Frandzel Robins Bloom & Csato, L.C.
1000 Wilshire Boulevard, 19th Floor
Los Angeles, CA 90017-2427
Tel. (323) 852-1000
cwelin@frandzel.com

Counsel for Plaintiff
